DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
Claims 14-29 are pending, claims 1-13 having been cancelled and claims 27-29 having been withdrawn.
Claims 14-26 will be examined on the merits.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections of claims 14-26 under 35 U.S.C. 101 are withdrawn based on Applicant’s amendments to claim 14. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite “memory which stores process cleaning information.”  Support could not be found in the originally filed Specification for said recitation.  Applicant is requested to indicate with particularity where support can be located for said recitation.
Claim 14 has also been amended to recite “a processor” and “a second processor which accesses the cleaning process information stored in the memory” (presumably from “a process control unit” (recited in originally filed claim 15) and “a process planning unit,” respectively).  While support could be found both in the originally filed Specification and claims for the recitations “a process control unit” and “a process planning unit,” support could not be found for Applicant’s amendments to “a processor” and “a second processor which accesses the cleaning process information stored in the memory.”  Applicant is requested to indicate with particularity where support can be located for said recitations.
Claims 15-26 are rejected for depending on rejected claim 14.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14, 15, 18, 19, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al.
As to claim 14, Curran discloses a system for creating and implementing an installation cleaning process for a process installation (see Curran paragraph [0002]), the system comprising: a process controller and a memory which stores process cleaning information (see Curran paragraphs [0021], [0027], [0043]); a plurality of process modules, each process module of the plurality of process modules representing a respective process installation to be cleaned, said plurality of process modules each storing respective self-description information relating to each respective cleaning property, and each process module of the plurality of process modules being configured to transmit or share the respective self-description information (see Curran paragraphs [0019], [0027]-[0030] where Curran discloses that the CIP process is applied “to one or more objects to be cleaned” and various CIP objects and storing various operating parameters (read as self-description information relating to each respective cleaning property) in a library that can be transmitted or shared); at least one auxiliary module which provides auxiliary services for the installation cleaning process, the at least one auxiliary module being configured to transmit or share information about respective auxiliary services (see Curran paragraphs [0027]-[0030] disclosing various auxiliary modules that provide auxiliary services for the installation cleaning process that can be transmitted or shared); and another processor which can access the cleaning process information stored in the memory, said cleaning process information comprising at least cleaning steps which are required for the installation cleaning process and model descriptions of cleaning efficiency for each cleaning step, the another processor being configured to determine an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module (see Curran paragraphs [0019], [[027]-[0030] and [0034]-[0043] disclosing libraries and models of cleaning steps and the process planning unit and determining an installation-specific cleaning schedule based on the cleaning process information, the self-description information of the process modules, and the information of the at least one auxiliary module, see specifically paragraph [0043] disclosing the use of one or more processors).
Regarding the recitation “wherein the process installation is cleaned via the cleaning-in-place process in accordance with the determined installation-specific cleaning schedule,” said recitation is considered an intended use and does not contain any structural limitations.  Furthermore, to the extent that said recitation has any structural limitations, Curran discloses that the system allows the user to determine a best practice with regard to their own system (see Curran paragraph [0006]) and it is inherent or reasonably expected that the process installation is cleaned via the cleaning-in-place process in accordance with the determined installation-specific cleaning schedule.
As to claim 15, Curran discloses that the system can further comprise a determined installation-specific cleaning schedule is supplyable to the processor for execution (see Curran paragraph [0021]).
As to claims 18 and 19, Curran discloses that the self-description information of the respective process module can further comprise information relating to the respectively associated cleaning paths, via which values for cleaning-specific parameters for the respective process module and the associated cleaning paths based on model descriptions of the cleaning efficiency for each cleaning step are determinable (see Curran paragraphs [0029]-[0031] and [0039]-[0045]).
As to claim 22, Curran discloses that the cleaning process information can additionally contain information relating to substance constants of at least one cleaning agent utilized (see Curran paragraph [0041]).
As to claim 23, Curran discloses that the second processor can be configured to create the installation-specific cleaning schedule for each production process which is performed on the process installation (see Curran paragraph [0021], [0043]).
As to claim 24, Curran discloses that the second processor can be configured to create the installation-specific cleaning schedule dynamically as a function of at least the sensor data and adjusted parameters (read as the respective production) (see Curran paragraphs [0026]-[0027] and [0039]-[0045]).
As to claim 26, Curran discloses that the system is capable of simulations and as such is considered as being formed as a Cyber Physical Production System (see Curran Abstract).

Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al. as applied to claims 14 and 15 above, and further in view of U.S. Patent App. Pub. No. 2013/0019900 to Ehrmann et al.
Curran is relied upon as discussed above with respect to the rejection of claims 14 and 15.
As to claims 16 and 17, Curran discloses that the self-description information of the respective process module comprises at least a description of autonomous cleaning sequences, a description of interfaces used for the cleaning, a definition of cleaning paths and status information relating to the respective cleaning status of the respective cleaning paths and interfaces (see Curran Fig. 1, paragraphs [0019], [0022]-[0024], [0027] and [0029]-[0030] disclosing various phases, cleaning paths and status information relating to the respective cleaning status of the respective cleaning paths and interfaces).  Curran does not explicitly disclose that the respective dirt saturation of the respective cleaning paths and interfaces are included in the self-description information.  Ehrmann discloses that it is known in the art of clean-in-place systems to monitor the degree of contamination (see Ehrmann paragraphs [0043]-[0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the degree of contamination in the self-description information as disclosed by Ehrmann as is known in the art as well as to better control the operation of the CIP system to automatically determine when to initiate the cleaning (see Ehrmann paragraph [0045]).
As to claim 20, Curran discloses that the self-description information of the respective process module can further comprise information relating to the respectively associated cleaning paths, via which values for cleaning-specific parameters for the respective process module and the associated cleaning paths based on model descriptions of the cleaning efficiency for each cleaning step are determinable (see Curran paragraphs [0029]-[0031] and [0039]-[0045]).

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0045943 to Curran et al.
Curran is relied upon as discussed above with respect to the rejection of claim 14.
As to claim 21, Curran discloses that the model descriptions of the cleaning efficiency for each cleaning step, which are contained in the cleaning process information, are stored in a database (see Curran (paragraphs [0007] and [0031]) where the database can be reasonably considered as being stored as a table (where it is well known in the art that information stored in a database can be stored as a table).
As to claim 25, Curran discloses that the system can be connected to a network, such as the internet (see Curran paragraph [0043]) and, as such, is understood that Curran discloses a communication network that is capable of an exchange of data and information between the process modules, the at least one auxiliary module, the processor and the second processor. 

Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112(a) rejection of “memory” is not persuasive.  Applicant argues that memory is simply inherent to applicant’s claimed system; however, many things can store data, including books, paper, humans, etc. and not necessarily “memory.”  In fact, Applicant’s Originally filed Specification does not even recite the use of a computer, so it is unclear how Applicant can argue that “memory” is inherently disclosed.
Regarding Applicant’s argument that a skilled person would recognize that “a processor” corresponds to the originally recited “process control unit” and the “second processor” corresponds to the originally recited “process planning unit,” said argument is not persuasive.  First, the originally filed Specification does not mention “a processor,” let alone a second processor.  In fact, Applicant’s specification does not disclose a computer, a CPU or any programs.  As discussed in the Office Action dated March 15, 2022, it is unclear what a “process planning unit” and a “process control unit” are because the Specification does not define or explain what either are (whether they are physical objects, digital representations, computer components, or anything else).
Applicant’s arguments regarding process modules is not persuasive.  Applicant argues that the recitation process modules refer to the installation that is actually cleaned and that Applicant’s instant specification clearly explains that a process module represents an installation to be cleaned (and that the appropriate interpretation is one consistent with the notion that a process module is a “physical entity” to be cleaned) (see Response pages 13-14).  However, Applicant does not provide any citation to their Specification that a process module is a physical entity to be cleaned.  The Specification discloses that “a process installation to be cleaned is represented digitally by a plurality of process modules.  Stored in each of the process modules is self-description information” (see Published Application paragraph [0017], emphasis added) and “Process modules on which the respective process installation is digitally represented can describe the widest variety of process installation components” (see Published Application paragraph [0023], emphasis added).  Since the Specification clearly defines that the process modules include digital representations, Applicant’s argument that the process module is a physical entity is not persuasive and the responses to arguments made in the previous Office Action are hereby incorporated in full.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714